DETAILED ACTION

Remarks
This Office action is responsive to Applicant’s amendment filed on April 5, 2021.
This Office action is made NON-FINAL.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (US 2012/0116699) in view of Wood et al. (US 2009/0111015)
	For claims 1 and 8:  As in previous Office actions, the claimed battery arrangement being for electric powering of an industrial vehicle, i.e. the type of vehicle, has not been given patentable weight as it is considered a statement of intended use.  To this end, Haag teaches a battery arrangement and method for operation for electric powering of a vehicle, the battery arrangement comprising battery cells 20 electrically connectable to a vehicle for providing current to the vehicle, and a battery management system 100 for controlling electrical connection of the battery cells to the vehicle, the battery management system configured to electrically disconnect the battery cells to turn power off to the vehicle while the battery arrangement is in a second state (B). (Haag in [0028-0029], [0043])  The battery arrangement has or more current 
 Haag does not explicitly teach the battery arrangement is in a first state (A) when the measured current out from the battery arrangement exceeds a first threshold and is in the second state (B) when measured current out from the battery arrangement is below the first threshold during the first predetermined period of time (T).  However, Haag teaches that the measured current of the battery arrangement is assessed by defining references/thresholds for the battery discharge, and comparing these with monitored data on current, inter alia, as a function of time, and in particular, degraded and underperforming battery cells once identified as defective are removed. (Haag in [0040])  Haag teaches that such defective cells in the block causes the current out of the battery block to sag and failing and defective cells are switched off ([0034], [0043]), which teaches or at least suggests the battery management system being configured to electrically disconnect the battery cells to turn power off to the vehicle while the battery arrangement is in the second state (B).  Thus, at least to the skilled artisan, Haag teaches or at least suggests the battery arrangement being in a first state (A) when the measured current out from the battery arrangement exceeds a first threshold—such as when no cells are identified as defective, and in a second state (B) when measured current out from the battery arrangement is below the first threshold during the first predetermined period of time (T)—such as when defective cells in the block causes the current out of the battery block to sag or drop below predefined threshholds.  
In Haag the battery management system allows the battery cells to supply power to the vehicle while the battery arrangement is in the first state (A). (Haag in [0028])  Haag does not explicitly teach the battery management system to not allow the battery cells to disconnect from 
	For claim 2:  Haag does not explicitly teach the claimed Ampere ranges for the current levels or seconds of the period of time (T) or (T'), however, it is asserted that optimization of these ranges and conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating criticality.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	For claim 5:  The battery arrangement comprises breakers 35 and sensors 43, 44 for measuring voltage and temperature of the cells. (Haag in [0032-0034])
	For claims 6 and 7:  The battery arrangement comprises a lithium-ion battery and is part of the electrically powered vehicle. (Haag in [0028]) 
 	
Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (US 2012/0116699) in view of Wood et al. (US 2009/0111015), and further in view of Suzuki et al. (US 2013/0119934)
The teachings of Haag and Wood are discussed above.
For claims 3 and 9:  Haag does not explicitly teach the battery arrangement in the first state (A) when a measured current (Iin) into the battery arrangement exceeds a second current 
For claim 4:  Haag does not explicitly teach the claimed Ampere ranges for the current levels or seconds of the period of time (T) or (T'), however, it is asserted that optimization of these ranges and conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating criticality.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  

Response to Arguments
Applicant’s argument filed with the present amendment, with respect to Lian not being prior art, has been fully considered and is persuasive.  A new ground of rejection based on Wood is set forth in the present Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/Julian Anthony/Examiner, Art Unit 1722                 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722